EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed February 26, 2021 have been received and considered by Examiner.
Applicant’s amendment in the specification in the Amendment filed February 26, 2021 has been received and considered by Examiner.

Note on Claim Interpretation
Examiner notes that Applicant’s specification defines the scope of wavelengths of light that are “near-infrared” as 800 to 2,500 nm.

See paragraphs 0085 and 0086 of Applicant’s specification (PGPUB US 2019/ 0375547):

[0085] Note that near-infrared herein refers to rays of light having a wavelength of 800 to 2,500 nm. 
[0086] Also note that a near-infrared transmittance of 50% or higher means a transmittance of 50% or higher for 800 to 2,500 nm as measured by a light absorbance measurement performed on the heat-contractive plastic member 40a using a known spectrophotometer (for example, a spectrometer made by Hamamatsu Photonics K.K.)
(1,500 changed to 2,500 in paragraph 0086 in Amendment filed February 26, 2021). 

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 8-11 and 16 made of record in the Office Action mailed December 23, 2020 has been withdrawn due to Applicant’s deletion of “close” from claim 8 in the Amendment filed February 26, 2021, and, regarding the term “near-infrared”, Applicant’s amendment to the specification in the Amendment filed February 26, 2021.
The 35 U.S.C. 103 rejection of claims 8-11 and 16 as being unpatentable over Miyawaki et al. (US 2016/0136864) in view of David Shelby et al. (US 2002/0166833) has been withdrawn due to Examiner’s reconsideration of the rejection as to the rejection of claim 9 (claim 9 was moved into claim 8 in the current Amendment). Neither Miyawaki et al. nor David Shelby et al. reasonably suggest to one of ordinary skill in the art limiting the transmittance of light of the composite container of wavelengths of from 400 to 500 nm specifically to 20% or less. 

Election/Restrictions
Claim 8 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-7 and 12-14, directed to the invention(s) of Groups I and III do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and IV (Group IV is claim 15) as set forth in the Office action mailed on September 3, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application is amended as follows:

In the claims:
Cancel claims 1-7 and 12-14.

Rejoin claim 15.

Allowable Subject Matter
Claims 8, 10, 11, 15 and 16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 8, the prior art of record fails to teach or suggest a composite container as claimed having all structural and compositional limitations, including such a composite container having a heat-contractive plastic member arranged on the container body as claimed, where one end of the heat-contractive plastic member is compression bonded to form a bottom part and the one end being on a bottom side of the container body, and where the transmittance of light of wavelengths of from 400 to 500 nm specifically of the composite container is 20% or less. Neither of the closest prior art of record, Miyawaki et al. (US 2016/0136864) nor David Shelby et al. (US 2002/0166833), reasonably suggest to one of ordinary skill in the art limiting the transmittance of light of the composite container of wavelengths of from 400 to 500 nm specifically to 20% or less. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782